Citation Nr: 9913427	
Decision Date: 05/17/99    Archive Date: 05/26/99

DOCKET NO.  98-19 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for an umbilical 
hernia, with residuals of hernia surgery.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1990 to May 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a September 1997 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.


FINDINGS OF FACT

1.  In a September 1993 rating decision, the RO denied 
service connection for status post umbilical hernia repair; 
and the veteran did not perfect an appeal of that 
determination.

2.  The evidence submitted since the September 1993 rating 
decision is new and bears directly and substantially on the 
question of whether the veteran's umbilical hernia was 
aggravated by service.

3.  There is competent medical evidence showing a worsening 
of the veteran's underlying umbilical hernia disability as a 
result of service.


CONCLUSIONS OF LAW

1.  The September 1993 rating decision, denying service 
connection for status post umbilical hernia repair, is final.  
38 U.S.C.A. § 7105(c) (West 1991).

2.  Evidence received since the September 1993 rating 
decision is new and material, and the veteran's claim for 
service connection for an umbilical hernia, with residuals of 
hernia surgery, is reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. §§ 3.156, 20.302, 20.1103 (1998).

3.  The claim of entitlement to service connection for an 
umbilical hernia, with residuals of hernia surgery, is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The veteran's umbilical hernia was aggravated by service.  
38 U.S.C.A. §§ 1110, 1111, 1153 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a final decision issued by an RO or by the Board 
may not thereafter be reopened and allowed, and a claim based 
on the same factual basis may not be considered.  38 U.S.C.A. 
§§ 7104, 7105(c) (West 1991 & Supp. 1998); see also 38 C.F.R. 
§§ 20.302, 20.1103 (1998).  The exception to this rule is 
38 U.S.C.A. § 5108 (West 1991), which states, in part, that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).

38 C.F.R. § 3.156(a) (1998) indicates that "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  See 
generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Board observes that the RO initially denied service 
connection for status post umbilical hernia repair in a 
September 1993 rating decision on the basis that, while the 
veteran underwent in-service surgery for an umbilical hernia 
that had preexisted service, the disability was not 
aggravated by service.  The veteran was informed of this 
decision in October 1993 and submitted a timely Notice of 
Disagreement in September 1994.  In September 1994, the RO 
issued a Statement of the Case addressing this issue, but the 
veteran did not file a timely substantive appeal.  See 38 
C.F.R. § 20.302 (1998) (a Substantive Appeal must be received 
from the veteran ether within one year of notification of the 
unfavorable decision or within 60 days of the issuance of a 
Statement of the Case, whichever is later).

As the veteran did not file a timely appeal of the September 
1993 rating decision, that decision is final.  38 U.S.C.A. 
§ 7104 (West 1991).  As a result, the evidence that must be 
considered in determining whether new and material evidence 
has been submitted in this case is that evidence added to the 
record since the September 1993 rating decision.  

The additional evidence includes statements from John R. 
Bullmaster, M.D., and Michael J. Timpone, M.D., both of which 
are dated in August 1998 and contain opinions regarding the 
effect of the veteran's military service on his preexisting 
hernia.  The Board observes that these statements are new to 
the record, and, in view of the standard for materiality set 
forth in Hodge, the Board finds that this new evidence bears 
directly and substantially on the question of whether the 
veteran's umbilical hernia was aggravated as a result of 
service.  Accordingly, the veteran's claim for service 
connection for an umbilical hernia, with residuals of hernia 
surgery, is reopened.

Having reopened the veteran's claim for service connection 
for an umbilical hernia, with residuals of hernia surgery, 
the Board observes that the next step following the reopening 
of the veteran's claim is consideration of the claim on a de 
novo basis.  In Elkins v. West, 12 Vet. App. 209, 218-19 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) held that once a claim for service connection 
has been reopened upon the presentation of new and material 
evidence, VA must determine whether, based upon all of the 
evidence of record, the claim is well grounded pursuant to 38 
U.S.C.A. § 5107(a) (West 1991).  Only after a determination 
that the claim is well grounded may VA proceed to evaluate 
the merits of the claim, provided that VA's duty to assist 
the veteran with the development of facts pertinent to his 
claim under 38 U.S.C.A. § 5107(a) (West 1991) has been 
fulfilled.  See Winters v. West, 12 Vet. App. 203, 206-7 
(1999); see also Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).  In view of the Board's decision with regard to this 
claim, the Board finds that no prejudice to the veteran will 
result from considering this claim on a de novo basis.  See 
generally Bernard v. Brown, 4 Vet. App. 384 (1993).

Having reviewed the evidence of record, the Board finds that 
the veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  In other words, the Board 
finds that the veteran's claim is plausible and capable of 
substantiation.  The Board also finds that all relevant 
evidence necessary for an equitable disposition of this 
appeal has been obtained by the RO, and no further 
development is necessary in light of the VA's duty to assist 
the veteran with the development of facts pertinent to his 
claim, as mandated by 38 U.S.C.A. § 5107(a).

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991).  Generally, the 
veteran is presumed to be in sound condition at entry into 
service, except for any defects noted upon entry into 
service.  However, this presumption of soundness can be 
rebutted by clear and unmistakable evidence showing that a 
disability existed prior to service and was not aggravated by 
service.  See 38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. 
§ 3.304 (1998); see also Monroe v. Brown, 4 Vet. App. 513, 
515 (1993); Green v. Derwinski, 1 Vet. App. 320, 322 (1991).

A preexisting injury or disease will be considered to have 
been aggravated by active service in cases where there is a 
measured worsening of the disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (1998); see 
Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 163 (1993).  In this regard, 
temporary or intermittent flare-ups of the preexisting 
disability during service are not sufficient to be considered 
aggravation unless the underlying disability, as contrasted 
to symptoms, has worsened.  See Hunt v. Derwinski, 1 Vet. 
App. 292, 296-97 (1991).

In this case, a March 1997 statement from Dr. Bullmaster 
indicated that the veteran underwent surgical repair of an 
epigastric hernia and an umbilical hernia in 1989, and the 
prior umbilical hernia surgery is noted in the April 1990 
Report of Medical History accompanying the veteran's 
enlistment examination report from the same date.  Even 
accepting that this disability preexisted service, however, 
there is competent medical evidence of record supporting the 
veteran's contention that there was a measured worsening of 
the disability during service.  A February 1991 in-service 
hospital report indicates that the veteran underwent repair 
of an umbilical hernia and an epigastric hernia, following a 
recurrence several weeks earlier.  Subsequent to service, in 
September 1992, the veteran underwent ventral hernia repair, 
with Marlex mesh, following a further recurrence.  In his 
August 1998 statement, Dr. Bullmaster opined that "it is 
possible that [the veteran's] heavy physical activity while 
in the military contributed to his hernia recurrences."  In 
his August 1998 statement, Dr. Timpone was more emphatic; he 
found that, in view of the in-service hernia surgery, the 
veteran's preexisting hernia disability was aggravated in 
service "and should be considered service related."

Upon a review of the evidence noted above, the Board observes 
that the veteran's preexisting umbilical hernia disability 
required surgery in service and within eighteen months of 
discharge from service.  The Board finds no competent 
evidence contrary to Dr. Timpone's medical opinion that the 
veteran's underlying hernia disability was aggravated by 
service, and there is no evidence of record suggesting that 
any worsening of this disability during service resulted from 
a natural progression of the disability.  While it is not 
clear from the record whether Dr. Timpone reviewed the 
veteran's claims file, there is no indication from Dr. 
Timpone's statement that his opinion was based on an 
inaccurate history.  Overall, the Board finds that the 
evidence of record supports the conclusion that the veteran's 
umbilical hernia, with residuals of hernia surgery, was 
aggravated as a result of service.  See 38 C.F.R. § 3.303(d) 
(1998).  Therefore, service connection is warranted.


ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for an umbilical 
hernia, with residuals of hernia surgery, is reopened.

Service connection for an umbilical hernia, with residuals of 
hernia surgery, is granted.



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals



 

